Citation Nr: 1510733	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the right foot, to include pes cavus and plantar fasciitis with heel spurs of the right foot, to include as secondary to service-connected plantar fasciitis with heel spurs of the left foot and pes cavus.

2.  Entitlement to service connection for polyarthralgia of the hands, elbows, wrists, knees, ankles, and shoulders.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from December 1998 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

With regard to the issue of service connection for a right foot disability, in the March 2014 Board Remand, the Board directed that the Veteran be afforded a VA examination to assess the nature and etiology of the claimed disability.   Specifically, the Board requested that the VA examiner explain whether the Veteran's pes cavus was a congenital defect or disease.  See VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954).  The Veteran underwent a VA examination in July 2014, however, the findings of  the examination report are deemed inadequate.  In this regard, the VA examiner did not identify whether the Veteran's pes cavus was a congenital defect or disease.  Moreover, in one part of the examination report the Veteran is diagnosed with acquired pes cavus, and later in the examination report he is diagnosed with "congenital" pes cavus.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that all reasonable efforts are made to obtain clarification from the VA examiner would constitute a violation of his due process rights.  Dyment v. West, 13 Vet. App 141 (1999).  As such, the Board finds that this issue must be remanded so that an addendum to the original opinion may be provided.

With regard to the issue of service connection for polyarthralgia of the hands, elbows, wrists, knees, ankles, and shoulders, in March 2014, the Board remanded the issue so that an opinion could be provided as to the nature and etiology of the asserted disability.  In a June 2014 VA examination report, in determining that the Veteran did not have the asserted disorder, the VA examiner opined that migratory polyarthritis was a vague non-specific term thrown out to give cover when there is the possibility that a Veteran who is about to leave active duty is beginning to develop a rheumatologic disorder.  The Board finds that this opinion is of limited probative value as it appears, in part, to be based on an inaccurate factual premise.  The VA examiner appears to imply that the Veteran was diagnosed with migratory polyarthralgia when he was about to leave active duty.  To the contrary, a June 2006 service treatment record reflects a notation of migratory polyarthritis made in response to the Veteran's report of sporadic pain and swelling in his joints of 5 years' duration in June 2006 (there is no objective testing confirming arthritis in the joints at that time; instead, the examiner recommended that the Veteran present for laboratory testing if he symptoms increased), over two years prior to the Veteran's separation from active duty in December 2008.  Moreover, in reports of medical history dated in June 2006 and August 2008, the Veteran reported having experienced joint pain.  Therefore, it does not appear that the Veteran's diagnosis was "thrown out" in conjunction with his separation from active service.  Thus, a new VA examination is required to determine the nature and etiology of the asserted disorder.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  The Board notes that the Veteran has argued that his asserted polyarthralgia is manifested by periodic flare-ups of symptoms including pain and swelling of the respective joints.  As such, an effort should be made, to the extent possible, to schedule the Veteran for examination during an active period of his asserted disability.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Finally, as this matter is being remanded for the reasons set forth above, updated VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 
38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since February 2012.  

2.  Then forward the Veteran's entire claims file, to include a copy of this Remand, to the VA examiner who conducted the July 2014 VA examination, or another qualified examiner, if unavailable.

Following review of the entire claims file, the examiner is once again specifically requested to address the following in an addendum to the July 2014 opinion:

(a)  Please clarify whether the Veteran's disability is characterized as acquired pes cavus or congenital pes cavus.

(b)  If it is determined that the Veteran has congenital pes cavus, please explain whether the Veteran's pes cavus is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990)].

(c)  If it is a congenital defect, please opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional disability of the right foot.

(d)  If it is a congenital disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes cavus existed prior to active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing pes cavus WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress of the disease.

(e)  If the examiner renders unfavorable opinions with respect to remand paragraphs (b),(c), or (d), state whether it is at least as likely as not (50 percent or greater probability) that pes cavus and plantar fasciitis with heel spurs of the right foot had their onset in service, or are otherwise related to service.

(f)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pes cavus and plantar fasciitis with heel spurs of the right foot were caused (in whole or in part) by a service-connected disability, to specifically include the service-connected left foot disability?

(g)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pes cavus and plantar fasciitis with heel spurs of the right foot are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected left foot disability?

If the Veteran's current right foot disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific right foot disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Schedule the Veteran for a VA examination with an examiner that has not previously examined the Veteran to determine the precise nature onset and etiology of the asserted polyarthralgia of the hands, elbows, wrists knees, ankles and shoulders.  To the extent possible, the Veteran should be scheduled for examination during an active period of his asserted disability.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination of the Veteran.

Following examination of the Veteran, the VA examiner is requested to confirm whether the Veteran has polyarthralgia of the hands, elbows, wrists knees, ankles and shoulders.  

The examiner is then requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that polyarthralgia, or any other disability of the respective joints found on examination, had its onset during service, manifested to a compensable degree within one year following separation from service, or is otherwise related to active service.  In so opining, the examiner must specifically address the June 2006 notation of migratory polyarthritis made in response to the Veteran's report of sporadic pain and swelling in his joints of 5 years' duration in June 2006, as well as the August 2008 reported history of joint pain.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Additionally, the absence of evidence of treatment for a specific joint disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

